UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. FORM10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR SECTION15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-52202 Dragon’s Lair Holdings, Inc. (Exact name of registrant as specified in its charter) Florida 26-1427633 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 785 NE 83rd
